Order entered August 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00779-CV

                      DALLAS AREA RAPID TRANSIT, Appellant

                                             V.

                            DONALD ARMSTRONG, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-02528

                                         ORDER
       We GRANT appellee’s August 18, 2014 unopposed motion for leave to file brief and

ORDER appellee’s brief be filed no later than September 2, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE